    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA,
                                                  CRIMINAL ACTION FILE NO.
                     v.                           1:19-CR-223-WMR-LTW-1

NDIDI NWAGBO;

        Defendant.



                                      ORDER

        This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation (“R&R”) [Doc. 95], which recommends that Defendant’s first

Motion to Suppress be granted in part and denied in part. [Doc. 53]. It further

recommends that Defendant’s second Motion to Suppress be denied. [Doc. 54].

Defendant has timely filed objections to the R&R. [Doc. 98].

   I.      LEGAL STANDARD

        In reviewing the R&R, the district court “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). “Parties filing objections to a

magistrate’s report and recommendation must specifically identify those findings

objected to. Frivolous, conclusive, or general objections need not be considered by

the district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009)

                                          1
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 2 of 12




(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal

quotation marks omitted); see also Macort v. Prem, Inc., 208 Fed.Appx. 781, 784

(11th Cir. 2006) (“It is critical that the objection be sufficiently specific and not a

general objection to the report.”). If no specific objections are made or no objections

are made at all, “the appropriate standard of review for the report and

recommendation is clear error.” Lattimore v. Bank of Am., N.A., No. 1:12-CV-1776-

CAP-JSA, 2014 WL 11456272, at *1 (N.D. Ga. Feb. 10, 2014), aff'd sub nom.

Lattimore v. Bank of Am. Home Loans, 591 F. App'x 693 (11th Cir. 2015). After

review, the district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

   II.     BACKGROUND

         In 2019, Defendant Ndidi Nwagbo, among others, was indicted and charged

with two counts for aiding and abetting the making of fictitious statements to a

licensed firearms dealer on separate gun applications. [Doc. 9]. On October 10,

2019, Defendant filed his first Motion to Suppress, claiming that the presentation of

a single photo to one witness, Ms. Robbie Ann Weeks, for identification was

unreliable and should be excluded. [Doc. 53 at 2]. In addition, he argues that the

procedure utilized for eyewitness, Ms. Dickerson, to identify Defendant from a

photo array was unduly suggestive and should therefore also be excluded. [Id.].

Then, on November 8, 2019, Defendant filed a second Motion to Suppress, seeking

                                          2
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 3 of 12




to exclude statements he made to officers after he claims he invoked his Miranda

rights. [Doc. 54 at 1-2]. Specifically, he argues that while he was being transported

to an office to be further questioned, he had invoked his right to remain silent. [Doc.

73 at 1]. Once he reached the office for additional questioning, Defendant argues

that he was not given new Miranda warnings and, thus, any statements he made

should be suppressed. [Doc. 73 at 1]. The Magistrate Court held a hearing on both

Motions and issued the R&R that is presently before this Court. [Doc. 95].

      The Report & Recommendation

      In the R&R, the Magistrate Judge concluded that Ms. Weeks’s identification

of Defendant was unduly suggestive and that the Government failed to carry its

burden; thus, the Court recommended that the identification be suppressed. [Doc. 95

at 13-14]. For the identification made by Ms. Dickerson, however, the Magistrate

Judge found that the process was not unduly suggestive, nor was there a “very

substantial likelihood of irreparable and misidentification.” [Doc. 95 at 20]. Thus, it

was recommended that Defendant’s first Motion to Suppress be granted in part and

denied in part.

      Regarding the second Motion to Suppress, the Magistrate Judge concluded

that the statements Defendant made to the transporting officers should not be

suppressed because he never unambiguously invoked his right to remain silent.

[Doc. 95 at 23]. Further, the Magistrate Judge determined that the Miranda warning

                                          3
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 4 of 12




initially given to Defendant in the transportation vehicle was sufficient and that he

did not need to receive a new warning upon questioning by different agents in the

office setting. [Doc. 95 at 28]. The Magistrate Judge consequently recommended

that the second Motion to Suppress be denied. [Doc. 54]. Defendant raises several

objections to the R&R. [Doc. 98].

   III.   DISCUSSION

      Defendant’s General Factual Objections

      Defendant first lodges two general objections about the factual findings of the

Magistrate Judge, namely that there was no record testimony that Mr. Nwagbo

“unloaded ten guns they had purchased” or that Robbie Ann Weeks “told agents that

[he] had previously dropped off guns at her home.” [Doc. 98 at 1-2 (quoting Doc.

95 at 3, 5)]. With these objections, Defendant appears simply to be requesting that

this Court correct the factual record as presented in the R&R. Although the transcript

may more accurately reflect the facts as presented in Defendant’s first objection, this

factual detail is not necessarily related to the Motions to Suppress and thus does not

impact this Court’s ultimate ruling. Additionally, the Court finds no inconsistencies

in the Magistrate Judge’s reporting of the facts about Ms. Weeks’s statements. Thus,

these objections are overruled.




                                          4
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 5 of 12




      Defendant’s Motion to Suppress Eyewitness Identifications

      Next, Defendant objects more specifically to the Magistrate Judge’s findings

as related to the Motion to Suppress the eyewitness identifications. First, Defendant

claims that the Magistrate Judge’s finding—"that the photo array shown to Caitlin

Dickerson reflects individuals with ‘roughly the same characteristics’ as Mr.

Nwagbo”—is incorrect. [Doc. 98 at 2]. This exact point was argued in his opening

brief and reply earlier in the litigation. [Doc. 98 at 2]. Additionally, Defendant argues

that the Magistrate Judge erred by concluding that the procedures used in securing

an identification from Ms. Dickerson were not unduly suggestive. [Doc. 98 at 3].

This Court engages in a de novo review based on Defendant’s specific objections.

      A defendant may be successful in excluding evidence if it “is so extremely

unfair that its admission violates fundamental conceptions of justice.” Dowling v.

United States, 493 U.S. 342, 352 (1990). For identifications, specifically, “reliability

is the linchpin in determining the admissibility of identification testimony.” Manson

v. Brathwaite, 432 U.S. 98, 114 (1977). If the identifications “are so unreliable as to

violate due process,” they may be excluded. Williams v. Weldon, 826 F.2d 1018,

1021 (11th Cir. 1987).

      To do so, Defendant must first prove that the out-of-court photo identification

procedures used were unduly suggestive. Id. Then, once Defendant has met its

burden, the Government must demonstrate that the suggestive procedure did not

                                           5
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 6 of 12




create a substantial risk of misidentification. Id.; United States v. Whatley, 719 F.3d

1206, 1215 (11th Cir. 2013). The Court may consider several factors in determining

whether there is a substantial risk of misidentification, such as the witness’s

opportunity to view the criminal, the witness’s degree of attention, the accuracy of

the witness’s prior description of the criminal, the level of certainty exhibited by the

witness, and the length of time between the identification and the crime. Whatley,

719 F.3d at 1215.

      Defendant claims that the photo array itself was unduly suggestive as

presented to Ms. Dickerson because it “did not ‘resemble’ Mr. Nwagbo” and that his

“photograph was different from all five others.” [Doc. 87 at 4]. He claims that he

was the only individual pictured wearing clothing that covered his neck and with a

thick beard. [Doc. 73 at 7]. The photographs chosen, however, do not need to be

“precise matches.” United States v. Hood, No. CV117CR421SCJLTW, 2018 WL

7286179, at *8 (N.D. Ga. Oct. 25, 2018), report and recommendation adopted, No.

1:17-CR-421-SCJ, 2019 WL 169144 (N.D. Ga. Jan. 11, 2019). For example, the

Eleventh Circuit has noted that a lineup is not necessarily impermissibly suggestive

by having an individual’s photograph that is “of a different race or ethnic group from

others placed in a lineup.” Williams, 826 F.2d at 1021. In other words, as long as

“the other individuals in the lineup had roughly the same characteristics and features

as the accused,” the lineup procedure is usually sufficient. Id.

                                           6
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 7 of 12




      Here, the lineup included individuals with roughly the same characteristics as

Defendant. All were of the same race, and most of the individuals had a similar skin

tone as Defendant. [Doc. 98 at 19]. Others had similar hairstyles and facial hair to

that of Defendant. [Doc. 98 at 19]. And, no other aspects of the identification

procedures that Defendant points out or that this Court can find were unduly

suggestive. That Ms. Dickerson was not shown the pictures in exact accordance with

the Department of Justice’s policy does not necessarily change the result.

      Since the Court finds that the procedure itself was not unduly suggestive, the

burden does not shift to the Government to prove that a substantial risk of

misidentification existed. Nonetheless, the factors demonstrate that there was no

substantial risk in this case. Ms. Dickerson interacted with Defendant two times

close in proximity to the identification. She spent a night in a hotel room with

Defendant a few months before the interview, and Defendant gave her cash in person

directing her as to which firearms he wanted to purchase. [Doc. 73 at 8]. Thus, she

was not a “casual or passing observer,” but rather had direct and lengthy interactions

with Defendant. Manson v. Brathwaite, 432 U.S. 98, 115 (1977). She also identified

Defendant with certainty as she “immediately directed her gaze to Mr. Nwagbo’s

photograph and said, ‘That’s him, that’s Big D.’” [Doc. 73 at 8]. Thus, based on a

totality of the circumstances, this Court agrees with the Magistrate Court that the




                                          7
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 8 of 12




procedures were not unduly suggestive and that there was not a substantial risk of

misidentification.

       Defendant’s Motion to Suppress Statements

       Contrary to the Magistrate Judge’s R&R, Defendant contends that, while he

was being transported to the offices in Buffalo, New York, he invoked his right to

remain silent by stating that he “was willing to talk” but “didn’t want to talk too

much about the case.” [Doc. 73 at 4; Doc. 95 at 23 (quoting Transcript at 87)].

Further, during the discussion, Defendant “revealed that he had received a phone

call to help a friend, which prompted him to leave the apartment,” and then stated,

“I don’t want to say any more than that.” [Doc. 73 at 5]. The Magistrate Judge

concluded that this attempt at an invocation of the right to remain silent was only

made in relation to the discussion about why he left his mother’s house; but,

Defendant contends it was not so “topically limited.” [Doc. 98 at 7]. He also objects

to the Magistrate Judge’s finding that the law enforcement officers did not “dilute

the effectiveness” of the initial Miranda warning; instead, Defendant claims that the

officers’ conduct “minimized the import and effect of the initial warning” and that

he should have been given a new warning when he reached the Buffalo office. [Doc.

98 at 7].




                                         8
    Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 9 of 12




      When a suspect who is being interrogated and who has been given Miranda

warnings1 states that “he wishes to remain silent, the interrogation must cease.”

Miranda v. Arizona, 384 U.S. 436, 473-74 (1966). However, “the officers have no

obligation to stop questioning him” if the request is not “unambiguous or

unequivocal.” Davis v. United States, 512 U.S. 452, 461-62 (1994); United States

v. Ochoa, 941 F.3d 1074, 1098 (11th Cir. 2019), cert. denied, 140 S. Ct. 2553, 206

L. Ed. 2d 488 (2020). That is, the invocation must be such “that a reasonable police

officer in the circumstances would understand the statement to be a request’ to

exercise his right to remain silent and terminate the interrogation, not that it might

be a request to remain silent.” Owen v. Fla. Dep't of Corr., 686 F.3d 1181, 1194

(11th Cir. 2012).


      Here, the Court finds that Defendant’s request to the transporting officers in

this case was ambiguous. Defendant’s statement that “he didn’t want to talk too

much” about the case is not a sufficiently clear request to remain silent. For example,

the transporting officers could have reasonably interpreted that to mean that

Defendant was willing to talk about the case for some time but just not the whole

time. But, it is not clear— to anyone other than Defendant himself—how much



1
  It is undisputed that Defendant was in custody when arrested, handcuffed, and
transported by three law enforcement officers to ATF’s Buffalo, New York office.
It is also undisputed that the officers read Defendant his Miranda rights at this time.
                                            9
   Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 10 of 12




would be considered “too much.” This level of ambiguity demonstrates that no

unequivocal invocation of his right to remain silent occurred.


      Defendant also did not unequivocally invoke his right to remain silent by

stating that he “did not want to say anymore” when asked about a specific event

related to his case. The record is clear that when Defendant made this statement, he

and the officers were discussing why Defendant had left the apartment to go help

one of his friends. [Doc. 73 at 4]. In other words, his statement was “made in

response to questions about specific, discrete details of the crime, not general

questions about the crime itself.” Owen, 686 F.3d at 1193. Thus, based on his

statement, it would have been reasonable for the officers to believe Defendant no

longer wanted to talk about that specific aspect of the crime, not that he was invoking

a complete right to remain silent. Since the request was subject to differing

interpretations, it was ambiguous at best. See also United States v. Acosta, 363 F.3d

1141, 1155 (11th Cir. 2004) (concluding that when there are reasonable and

competing interpretations, with one being that Defendant did not invoke his right to

remain silent, the invocation is ambiguous).


      Therefore, the Court concludes that because Defendant did not unequivocally

invoke the right to remain silent, the transporting officers were under no obligation

to cease their questioning. Of course, it likely would have been “good police


                                          10
   Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 11 of 12




practice” for the officers to recognize the ambiguity in Defendant’s statements and

clarify his request. Davis, 512 U.S. at 461. But, the law does not require them to do

so. Acosta, 363 F.3d at 1152 (“If the statement is ambiguous or equivocal, then the

police have no duty to clarify the suspect’s intent.”). The statements made to the

transporting officers therefore should not be excluded or suppressed in this case.


      As for Defendant’s statements made once at the Buffalo office, Defendant

claims that the initial warning provided to him in the vehicle was not sufficient for

the second interrogation. Specifically, he claims that it was diluted because the

transporting officers indicated that they did not have much information about his

case and that the other officers in Buffalo would continue the questioning. [Doc. 98

at 7]. Hence, Defendant argues that the Magistrate Judge erred by not concluding

that a fresh warning should have been given at the outset of the second interrogation.


      Defendant points to Michigan v. Mosley and United States v. Gray to support

his argument that questioning should not have been resumed without new Miranda

warnings. The Court notes, however, that those cases address the circumstances

under which “‘a resumption of questioning’ after a Defendant has invoked his right

to remain silent ‘is permissible.’” United States v. Gray, 771 F. App'x 976, 978 (11th

Cir. 2019), cert. denied, 140 S. Ct. 824, 205 L. Ed. 2d 495 (2020) (quoting Michigan

v. Mosley, 423 U.S. 96, 101-04 (1975) (emphasis added). In other words, to begin


                                         11
   Case 1:19-cr-00223-WMR-LTW Document 120 Filed 03/02/21 Page 12 of 12




analyzing when, if at all, officers may resume interrogation of a suspect, Defendant

must first in fact have effectively invoked his right to remain silent. This Court has

already determined that Defendant did not do so here; thus, reliance on this case law

is not determinative. Accordingly, Defendant’s objection is overruled, and his

statements should not be suppressed.


   IV.   CONCLUSION

      After conducting a de novo review of the record, this Court hereby adopts the

recommendations of the Magistrate Judge in the R&R as the opinion and order of

the Court. Consequently, Defendant’s first Motion to Suppress is GRANTED in

part and DENIED in part. [Doc. 53]. It is further ordered that Defendant’s second

Motion to Suppress be DENIED. [Doc. 54].

      IT IS SO ORDERED, this 2nd day of March, 2021.

                                              ______________________________




                                         12
